Citation Nr: 0301614	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  92-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation for additional disability 
resulting from lung cancer surgery at a VA facility during 
February 1990, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from September 1953 to 
November 1955.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

This case has previously been before the Board on three 
occasions.

In May 1996, the Board issued a remand to afford the 
veteran an opportunity to again testify before the Board, 
necessitated by the departure of the Board member before 
whom she had testified in April 1992.  The RO complied 
with the terms of this remand, and the veteran testified 
before the undersigned member of the Board in September 
1996.

In January 1997, the case was remanded in order to obtain 
additional medical records, including records concerning 
the veteran's informed consent to the February 1990 
surgery, and an examination and opinion by a thoracic 
surgeon.  A review of the record reveals that the RO 
obtained the records as requested.  In addition, the RO 
requested the required medical examination and opinion.  
However, the examination report of record, dated in March 
1997, was not performed by the required specialist.  
Rather, the report contains the following comment provided 
by the physician, Stanley C. Bungard, M.D.:

Although not a thoracic surgeon, this 
C&P (Compensation and Pension) 
examination was presented to me.  I 
have a background of 15 years in 
general surgery, including 4 years of 
residency.  I have assisted on a 
considerable number of thoracic 
operations.

Accordingly, the case was again remanded in November 1999 
for compliance with the directive to afford the veteran an 
examination and opinion by a thoracic surgeon.

The Board has reviewed the record and determines, 
regretfully, for reasons explained below, that a remand is 
again required.


REMAND

In response to the November 1999 remand, the RO procured a 
review of the veteran's medical records and opinion from 
Eric Vallieres, M.D., Chief, Cardio-Thoracic Surgery 
Service at the VA Medical Center (MC) in Seattle, 
Washington.  The resultant opinion, dated in October 2001, 
is of record.  While the examining specialist is a 
thoracic surgeon, as directed by the remand, the opinion 
was proffered absent a physical examination of the 
veteran.  It contains no detailed listing of the veteran's 
current complaints, observed residual conditions, and 
diagnoses thereof, as required by the remand.  In 
particular, the November 1999 remand required:

The RO should arrange for the veteran 
to be scheduled for an examination by a 
"thoracic surgeon," as specified in the 
January 1997 remand.  The claims folder 
and Volume 1 of VA Medical Records 
concerning the veteran must be made 
available to the physician prior to the 
examination.  The physician should 
elicit a detailed account from the 
veteran of the problems which she 
attributes to the February 1990 
surgery.  The scope of the examination 
should be broad enough to cover all 
residual conditions which are alleged 
by the veteran to be attributable to 
the February 1990 surgery.  All 
complaints having a medical cause 
should be covered by a definite 
diagnosis and the examiner should 
identify all of the disabilities which 
are residual to the surgical treatment 
rendered by VA in February 1990.  The 
examiner should then render an opinion 
as to which of the disabilities 
attributable to the February 1990 
surgery were, without regard to fault, 
the necessary consequences of the 
surgical treatment or were intended to 
result from the surgery.

As the October 2001 opinion neither contained the required 
information nor is based on a physical examination of the 
veteran as required by the November 1999 and January 1997 
remands, it is therefore insufficient.

The Board has reviewed the RO's argument that the records 
review opinion is sufficient, and has considered Dr. 
Vallieres' August 2002 addendum, in which he avers that a 
physical examination of the veteran would not "in any way 
contribute to, or alter, the opinion expressed in my 10-
15-01 dictation."  Nonetheless, after review of the 
record, the Board finds that the RO has not presented 
sufficient reasons for declining to afford the veteran a 
physical examination.

A May 2001 Decision Review Officer (DRO) Conference record 
reflects that a thoracic surgeon was not available at the 
Walla Walla VAMC, where the veteran receives most of her 
care.  The RO proposed arranging for the veteran to 
undergo a fee-basis examination, to report to Seattle 
VAMC, or another venue.  There is no indication that the 
veteran objected to this arrangement.  The DRO noted that 
veteran would be contacted independently for examination.

A request for examination was generated in May 2001, 
referencing the November 1999 remand.  Instructions 
further noted that if problems were encountered in 
procuring the specified examination, the DRO was to be 
contacted.  A Report of Contact (ROC) dated in August 2001 
shows that the veteran called to report she had not yet 
been contacted concerning where and when to report for 
examination.  Further investigation found that the VAMC in 
Seattle, Washington had accepted the assignment and was 
working on scheduling the examination.  A contact person 
could not be determined, however.  Therefore, the DRO was 
to arrange to have the examination conducted and call the 
veteran as soon as such agreement was reached.  An ROC 
dated later in the same month shows that the veteran again 
called to check on scheduling of her examination.  Status 
is reflected as "at hosp pend. scheduling" (sic).  Another 
request for examination was generated in September 2001 
noting that the examination by a thoracic surgeon was 
required by remand and was to be held in Seattle per prior 
agreement with Walla Walla VAMC.  Again, instructions 
noted that if problems were encountered in procuring the 
examination, the DRO was to be contacted.

Nonetheless, the next document in the claims file is the 
October 2001 opinion offered by Dr. Vallieres, based on a 
review of the veteran's claims file absent physical 
examination of the veteran.  This is followed by a 
Supplemental Statement of the Case dated in the same 
month.  It contains no explanation as to why a physical 
examination was not afforded the veteran.  A review of the 
record shows no other notes, ROCs, or other documentation 
between the DRO conference notes of May 2001 and the 
October 2001 opinion that shows any indication of 
difficulty in procuring the examination as ordered by the 
Board, that the veteran refused or had difficulty 
traveling to the proffered site for examination, or that 
the veteran failed to report for examination.

DRO conference notes dated in May 2002 and September 2002 
note that Dr. Vallieres did not feel that a physical 
examination of the veteran was necessary.  In contrast, 
the veteran continued to protest that she be afforded a 
physical examination.  

The Board notes that the veteran has throughout adamantly 
requested that the RO provide her with a physical 
examination with a thoracic surgeon and has indicated her 
willingness to report as required.  In addition to her 
concerns as voiced in the above mentioned DRO conference 
notes and ROCs, the post-November 1999-remand record 
includes letters dated in June and December 2001, and in 
November and December 2002.

The essence of the veteran's argument is that a fair 
assessment of her residual disabilities, and their 
etiology, can not be determined absent a physical 
examination.  The Board notes that it remanded this case 
in November 1999 for compliance with the January 1997 
remand, based in part on similar grounds, noting the 
veteran's July 1997 and June 1999 letters questioning the 
fairness and probative value of a medical opinion provided 
by a physician who had not physically examined her.  The 
Board then stated its position:

Accordingly, inasmuch as an independent 
medical expert would provide an 
advisory opinion based solely on a 
review of the case rather than one 
based on an examination of the veteran, 
the Board finds that a remand to afford 
the veteran an examination by a 
thoracic surgeon is required.

The Board further notes that the specific questions asked 
in the November 1999 remand cannot be answered without 
physical examination of the veteran.

Absent sufficient reason for the RO's failure to afford 
the required and agreed upon examination, the Board finds 
no evidence in the claims file to change its previous 
reasoning in directing the RO to afford the veteran a 
physical examination by a thoracic surgeon, with requested 
opinion.

Therefore, the Board finds it is necessary to remand this 
claim for compliance with the November 1999 and January 
1997 remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Court or Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders). 

To ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following 
development: 

1.  The RO shall arrange for the 
veteran to be scheduled for an 
examination by a thoracic surgeon, as 
specified in the November 1999 and 
January 1997 remands.  The entire 
claims folder, to include Volume 1 of 
VA Medical Records concerning the 
veteran must be made available to the 
physician in conjunction with the 
examination.  The physician should 
examine the veteran and conduct any and 
all indicated tests.  The scope of the 
examination should be broad enough to 
cover all residual conditions alleged 
by the veteran to be attributable to 
the February 1990 surgery.  The 
examiner is requested to provide the 
following.

(a) Provide a detailed account, as 
elicited from the veteran, of the 
problems which she attributes to the 
February 1990 surgery.
(b) Provide a definite diagnosis for 
all complaints and symptomatology 
having a medical cause.
(c) Identify all of the disabilities 
which are residual to the surgical 
treatment rendered by VA in February 
1990.
(d) Provide an opinion as to which of 
the disabilities attributable to the 
February 1990 surgery are, without 
regard to fault, the necessary 
consequences of the surgical 
treatment or were intended to result 
from the surgery.

2.  Thereafter, the RO should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, supra.

3.  After completing any additional 
development deemed necessary in 
addition to that requested above, the 
RO should readjudicate the issue of 
entitlement to compensation for 
additional disability resulting from 
lung cancer surgery at a VA facility 
during February 1990, under the 
provisions of 38 U.S.C.A. § 1151, in 
light of the additional evidenced 
received.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



